387 F.2d 335
T. J. Robert WATERS, Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Appellee.
No. 24697.
United States Court of Appeals Fifth Circuit.
Dec. 21, 1967.

T. J. Robert Waters, pro se.
Lonny F. Zwiener, Asst. Atty Gen., Crawford C. Martin, Atty. Gen., of Texas, George M. Cowden, First Asst. Atty. Gen., A. J. Carubbi, Jr., Staff Legal Asst. Atty. Gen., R. L. Lattimore, Howard M. Fender, Robert E. Owen, Asst. Attys.  Gen., Austin, Tex., for appellee.
Before MARIS,1 THORNBERRY and AINSWORTH, Circuit Judges.
PER CURIAM:


1
This is an appeal from the denial by the District Court for the Northern District of Texas, after an evidentiary hearing, of a habeas corpus petition filed by a Texas state prisoner.  The appellant, represented by two court-appointec counsel, was convicted in 1964 of assault with intent to murder his mother by cutting her with a knife.  Appellant was never tried in the companion case in which his father was the alleged victim.


2
The appellant contended in his habeas corpus petition in the district court that he had ineffective representation of counsel at his trial in the state court; that the prosecutor told the jury he was a mean man and had been run out of the county for a similar offense; and that, being indigent, he was denied the right to take a direct appeal.  Appellant also complained that there were no Negroes on the petit jury, although he did not contend that Negroes were systematically excluded.


3
At the hearing in the district court the appellant, represented by court-appointed counsel, testified in support of his contentions.  His two former counsel testified to facts which indicated that they represented him diligently and ably; that the prosecutor had not made the alleged remarks to the jury; and that they advised the appellant on several occasions of his right to appeal but he insisted that he did not desire to appeal, saying that 'If I did this to my Mama and my Papa, I need to be locked up.'


4
We have considered the appellant's contentions but find them to be wholly without merit.  The district court resolved the credibility issues adversely to the appellant; and we find no error in its findings and conclusions.


5
Affirmed.



1
 Of the Third Circuit, sitting by designation